Title: To George Washington from Henry Knox, 26 December 1791
From: Knox, Henry
To: Washington, George



Sir,
War department, December 26th 1791.

I have the honor to submit to your consideration, two reports, relatively to the western frontiers of the United States.
The Report A, is accompanied by official documents, and is

intended to exhibit, the measures taken by the executive to induce the hostile Indians to peace, without the necessity of using force against them—and also the measures of the executive relative to the objects and preparations of the Campaign of 1791; and in some degree an explanation of the causes of its failure.
The report, B. contains a general, but summary review, of the conduct of the United States, towards the Indians northwest of the Ohio, since our separation from Great Britain.
And it also contains an opinion, delivered with great diffidence, of such further measures as the nature of the case, and the public interests, seem to require. I have the honor to be with highest respect, Sir, Your most obedient humble servant

H. Knox,secy of War

